OPINION CONCURRENTE DEL
JUEZ PRESIDENTE SR. DEL TORO.
Estoy enteramente conforme con la primera parte de la opinión de la corte emitida por su Juez Asociado Sr. Wolf. Es evidente que el auto de mandamus es el remedio adecuado en este caso.
*278No estoy conforme en que la jurisprudencia establecida por la Corte Suprema Nacional en el caso de United States v. Saunders, 120 U. S. 126 sea enteramente aplicable. A mi juicio tanto la fraseología como el espíritu de los preceptos de ley interpretados por la Corte Suprema en dicbo caso son distintos de la fraseología y del espirita del inciso 13 de la-sección 34 del Acta Orgánica, en vigor en esta isla.
Eso no obstante, opino que debe confirmarse la sentencia recurrida porque no se ba demostrado que el cargo de Alcalde que desempeñan los peticionarios sea incompatible con el de Comisionado de Eiego para el cual fueron'elegidos, Lo que la Ley Orgánica prohibe es que se perciba compensación por más de un carg-o o empleo.
Existen cargos incompatibles que claramente no pueden ser desempeñados por una misma persona sin que sufra uno u otro, pero eso no sucede todas las veces. ITn alcalde que desee cumplir con su deber, tiene en verdad mucho que hacer por pequeña que sea la comunidad en que ejerza sus fun-ciones. Sin embargo, el servicio público no sufriría porque de cuando en cuando asistiera a las sesiones de la Comisión de Riego. Al contrario, en el seno mismo de la Comisión estaría ocupado en un trabajo1 que hecho1 a conciencia redun-daría seguramente en bien de su comunidad, en un campo de acción similar al de sus actividades como alcalde.
Lo que el Congreso fijó como la política pública a seguir en este territorio al prohibir a su Legislatura que aprobara ley alguna que permitiera a ningún funcionario o empleado percibir compensación por más de un cargo o empleo, es ello mismo, a saber, que en la práctica tal caso no ocurra y si ocurre pueda suprimirse por ilegal.
La prohibición no consiste, repetimos, en el desempeño1 de dos o' más cargos que no sean incompatibles. La prohibi-ción expresa es la percepción de compensación por más de un cargo o empleo. La experiencia demuestra que no ya en *279situaciones de emergencia sino en las ordinarias de nuestra vida de suyo tan intensa y complicada., hombres de verda-dero valer, de espíritu público, desempeñan eficazmente ade-más de- sus cargos principales no uno' sino varios cargos en comisiones públicas importantes a las que dedican todo el tiempo sobrante de que pueden disponer. Interpretar la Ley Orgánica en el sentido de prohibir el desempeño de esos otros cargos sin percibir remuneración alguna, por el hecho de que la ley o los reglamentos fijen dietas a los comisionados, sería, no sólo ir contra la letra sino contra el espíritu de la ley y el bien efectivo de la comunidad.
Lo que se ha querido prohibir y se ha prohibido es que-se perciba más de una remuneración, porque si bien tal cir-cunstancia pudiera ser correcta y justa en muchos casos,, podría degenerar en una práctica inmoral, dañosa en todos-sentidos al servicio público.
En cuanto a que la preponderancia de las autoridades se muestre en el sentido de que estos preceptos constitucionales' no son aplicables a empleos municipales, bastará decir que la ley que rige en Puerto Pico es demasiado amplia para admitir tal interpretación restrictiva. Es la Asamblea Legislativa de Puerto Rico la llamada a legislar sobre todo lo que a los-municipios de la isla concierne y si no puede dictar ley alguna, que autorice en ellos tal práctica, claro es que debe con-cluirse que la regla de política pública sentada comprende', lo mismo al gobierno insular que al municipal.
Por virtud de iodo lo expuesto, estimo que debe declararse-el recurso sin lugar y confirmarse la sentencia apelada, ya-que pudiendo los peticionarios Añeses y Banuchi desempeñar sus puestos sin percibir dietas o remuneración alguna, no-debe negarse el Consejo Ejecutivo a expedirles el certificado-de elección que necesitan para tomar posesión de sus cargos-
Estoy autorizado para decir que el Juez Asociado Sr_ Hutchison está conforme con esta opinión.